SCHEDULE A TO ADMINISTRATIVE SERVICES AGREEMENT EAGLE CAPITAL APPRECIATION FUND EAGLE GROWTH & INCOME FUND EAGLE SERIES TRUST The following classes of each Series of the above-reference Trusts currently are subject to this Agreement: Eagle Capital Appreciation Fund: Class A Class C Class I Class R3 Class R5 Class R6 Eagle Growth & Income Fund: Class A Class C Class I Class R3 Class R5 Class R6 Eagle Series Trust Eagle International Equity Fund: Class A Class C Class I Class R3 Class R5 Class R6 Eagle Investment Grade Bond Fund: Class A Class C Class I Class R3 Class R5 Class R6 Eagle Mid Cap Growth Fund: Class A Class C Class I Class R3 Class R5 Class R6 Eagle Mid Cap Stock Fund: Class A Class C Class I Class R3 Class R5 Class R6 Eagle Small Cap Growth Fund: Class A Class C Class I Class R3 Class R5 Class R6 Eagle Smaller Company Fund: Class A Class C Class I Class R3 Class R5 Class R6 Date:March 1, 2012
